Citation Nr: 1424898	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  12-09 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for periodontal disease, claimed as bone loss due to dry mouth syndrome, to include as secondary to diabetes mellitus, type II.  

4.  Entitlement to service connection for metastatic salivary duct carcinoma, claimed as high grade adenocarcinoma left side, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2011 (bilateral hearing loss and tinnitus) and February 2013 (periodontal disease and salivary duct carcinoma) by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.    

The issues of entitlement to service connection for periodontal disease, claimed as bone loss due to dry mouth syndrome, to include as secondary to diabetes mellitus, type II, and entitlement to service connection for metastatic salivary duct carcinoma, claimed as high grade adenocarcinoma left side, to include as secondary to diabetes mellitus type II, are addressed in the REMAND that follows the below ORDER.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


FINDINGS OF FACT

1.  Chronic tinnitus was not present until more than one year following the Veteran's discharge from service and is not etiologically related to service. 

2.  Hearing loss disability was not present in either ear until more than one year following the Veteran's discharge from service and no current hearing loss disability is etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

2.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in July 2011, prior to the initial adjudication of the claims.

The Veteran's service treatment records, VA treatment records, and post service private treatment records, have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing records that could be obtained to substantiate the claims.  The Board is also unaware of any such records. 

A VA audio examination was conducted in September 2011.  The examiner reviewed the claims folder, conducted appropriate audiological testing of the Veteran, and offered nexus opinions supported by adequate rationale.  Therefore, the examination report is adequate for the purposes of determining entitlement to service connection for bilateral hearing loss and tinnitus.  

Law and Regulations

Entitlement to service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Additionally, service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The Veteran's DD214 lists his military occupational specialty (MOS) as basic field artillery.  The Veteran specifically discussed an incident when a bad lot of fuses caused a round to explode as it left the tube of the gun the Veteran was operating, leaving him momentarily stunned.  He has also reported experiencing episodes of temporary hearing loss and tinnitus while in service.  

The Veteran's service treatment records (STRs) do not contain any evidence of hearing loss or tinnitus.  No hearing test was performed upon separation from service, but a report of medical history was taken in which the Veteran denied ear trouble and hearing loss.  After service, the Veteran worked as a packer and shipper for a manufacturer of bearings.  The Veteran reports that he used hearing protection in his post-service work, but did not during service.   

The record reflects that the Veteran first sought a hearing evaluation in May 2011.  Although it is unclear if the evaluator used the Maryland CNC test, which is required to diagnose hearing loss for VA purposes, this irregularity does not affect the history taken by the evaluator, which indicates that the Veteran's tinnitus increased with hearing loss in the past several years.  

A September 2011 VA audio examination disclosed that the Veteran has hearing loss disability in both ears.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss in the frequency range of 500-4000 Hertz.  The examiner recorded that the Veteran reported bilateral tinnitus described as buzzing.  The onset of both tinnitus and hearing loss was described as gradually progressive for years.  

The examiner opined that the Veteran's hearing loss and tinnitus were less likely than not related to the Veteran's service.  The lengthy rationale drew upon the examiner's own medical expertise and cited several medical treatises.  The examiner specifically addressed the Veteran's reports of episodes of temporary hearing loss in service, and explained that they were "most likely temporary in nature," and went on to state that "[r]esearch studies have shown that hazardous noise exposure has an immediate effect on hearing, and it is usually temporary at first.  It does not have delayed onset nor is it progressive or cumulative."  The examiner similarly stated that any tinnitus the Veteran may have had during service was temporary in nature, explaining that "[b]rief, spontaneous tinnitus, lasting seconds to minutes, is a nearly universal sensation."  The examiner went on to explain that "[t]here is no research evidence to support a claim of delayed-onset tinnitus following an incident of noise exposure.  Tinnitus has an immediate onset after significant noise exposure."  

The examiner also stated that the Veteran's time spent as an artillery crewman in service is a "typically insignificant" amount of occupational noise exposure.  Later in the report, he elaborated by explaining that:

      the degree of any noise-induced hearing loss is highly correlated with
      the intensity of the noise and the length of exposure time.  In civilian
      life the Veteran has 36 years of occupational industrial noise exposure
and a significant history of recreational/avocational noise exposure... [which] was far greater than his 18 months of hazardous noise in the military.  Therefore, the nexus with military service was far less than
a 50/50 probability relationship compared to his exposure to 
hazardous noise in civilian life.  

In the May 2013 Form 646, the Veteran's representative asserted on his behalf that the Veteran's tinnitus and hearing loss began during his period of active military service, and has continued since that time.  

Tinnitus

The Veteran's MOS of basic field artillery is consistent with the Veteran's reports of exposure to the sound of weapons firing, some of which resulted in episodes of temporary tinnitus and temporary hearing loss.  Therefore, exposure to acoustic trauma in service is established.  

Although the Veteran competently asserted through his representative in his Form 646 that he has experienced tinnitus since service, this assertion is inconsistent with the Veteran's past statements of record.  

Upon separation from service in September 1967, the Veteran denied ear trouble.  In the September 2011 VA audio examination, the Veteran reported temporary episodes of tinnitus, and described the onset of his current tinnitus as gradually progressive for years, which is consistent with the Veteran's report in a private May 2011 hearing evaluation that his tinnitus has increased with hearing loss in the past several years.  Moreover, the record indicates that the Veteran did not seek treatment until more than 40 years after service.  A lengthy period of absence of complaint, and a delay in asserting a claim, can be considered as evidence weighing against the Veteran's claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (It is proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints); Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  

In light of the absence of tinnitus complaints shown in his service records, contradictory negative history of tinnitus reported on separation from service, and a lack of report of tinnitus for decades after service, the Board finds that the objective medical evidence of record outweighs the Veteran's report of continuing to experience tinnitus symptoms since service.  Such records are more reliable, in the Board's view, than the Veteran's unsupported current assertion which contradicts the denial of such symptoms in a medical history report completed contemporaneous with service.  

The examiner has addressed the Veteran's temporary episodes of tinnitus as unrelated to the Veteran's current disability.  The most probative evidence of record thus indicates a progressive onset of the Veteran's current tinnitus, which the examiner has opined indicates that it is less likely than not that the Veteran's tinnitus is attributable to his military service.  

Accordingly, the Board must conclude that the preponderance of the evidence is against this claim.

Hearing Loss

The Veteran has asserted through his representative in the Form 646 continuity of hearing loss symptomatology since service.  As in the tinnitus claim discussed above, this statement is inconsistent with the other evidence of record.  Although a hearing test was not performed upon separation from service, and so the record does not contain any record of the Veteran's hearing levels at that time, the Veteran did deny hearing loss in his separation report of medical history.  Although the Veteran's contemporaneous denial of hearing loss is not dispositive, it does weigh against the Veteran's current claim.

The Board also notes that, as with tinnitus, the Veteran reported a gradual, progressive onset over the years in his VA examination and a private May 2011 evaluation.  Moreover, the record does not indicate that the Veteran sought treatment for hearing loss until May 2011, well after service.  This silence also weighs against the Veteran's claim of continuity.  See Maxson, supra.  In light of the denial of hearing loss symptoms upon separation from service, lack of treatment for hearing loss for decades after service, and the Veteran's description of his hearing loss as having a progressive onset over the years, the Board finds that the objective medical evidence outweighs the credibility of the Veteran's report of continuity of hearing loss since service.  

The VA examiner has opined that as the episodes of hearing loss described by the Veteran were temporary in nature, and as hearing loss from military noise exposure does not have delayed or progressive onset, it is less likely than not that the Veteran's hearing loss is related to his military service.  

Accordingly, the Board must also conclude that the preponderance of the evidence is against this claim.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

With respect to the claim for service connection for metastatic salivary duct carcinoma, claimed as high grade adenocarcinoma left side, to include as secondary to diabetes mellitus, type II, the Board notes that the matter was adjudicated in the February 2013 rating decision, and a timely notice of disagreement (NOD) was submitted in March 2013.  The filing of an NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201.  To date, the RO has not issued a SOC addressing the claim for metastatic salivary duct carcinoma, initially claimed as high grade adenocarcinoma left side, to include as secondary to diabetes mellitus.  Under these circumstances, the Board has no discretion and is obliged to remand this claim for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

As to the issue of periodontal disease, two VA examinations were conducted in April 2012.  In his March 2013 NOD, the Veteran took issue with the thoroughness of the dental examination, in which the examiner diagnosed periodontal disease, but noted that there was no sign of xerostomia or dry mouth syndrome.  In May 2012, the Board received an envelope of private dental records, which include the Veteran's report of dry mouth and discussion of bone loss.  As neither of the April 2012 examiners was able to review these relevant records, the opinions are not adequate.  Therefore, new examinations should be conducted to take into account the Veteran's private dental records and to examine the Veteran in light of their findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The only VA treatment records associated with the record are from August to December 2012.  Any more recent, pertinent records should be obtained.

Throughout the appeal, the Veteran has requested both VA treatment and compensation for the residuals of a dental disability.  See Mays v. Brown, 5 Vet. App. 302 (1993) (a claim for service connection is also considered to be a claim for Class I VA outpatient dental treatment).  The Veterans Benefits Administration (VBA) will only adjudicate a claim for service connection for a dental disorder for treatment purposes after the Veterans Health Administration (VHA) first determines whether a Veteran meets the basic eligibility requirements of §17.161 of this chapter and requests that VBA make a determination on certain questions.  See 38 C.F.R. § 3.381(a) (2013); 77 Fed. Reg. 4469 -71 (Jan. 30, 2012). 

In short, the initial determination as to eligibility for VA outpatient dental treatment is to be made by VHA, not the VBA.  It is premature for the RO to decide the issue without initial action by VHA.  Because the determination as to dental treatment by VHA has not been undertaken, which is predicate to the determination predicate by VBA, the issue is remanded.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the Veteran and his representative with an SOC on the issue of entitlement to service connection for metastatic salivary duct carcinoma, claimed as high grade adenocarcinoma left side, to include as secondary to diabetes mellitus, type II, and inform the Veteran of the requirements to perfect an appeal with respect to this new issue.  If the Veteran perfects an appeal with respect to this issue, ensure that all indicated development is completed before the issue is certified for appellate consideration.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the periodontal claim, to include any pertinent VA records dated before August 15, 2012, and after December 20, 2012.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the record if any identified records are not obtained.

3.  Thereafter, afford the Veteran a new dental examination and a new bone examination.  The claims file and any pertinent records in the electronic file that are not contained in the claims file must be made available to and reviewed by the examiners.  Each examiner is requested to determine if the Veteran has (or has had at any point during the claim period) dry mouth syndrome, any other dental or oral disability, or any disability related to the complained of bone loss.  For any such disability present, each examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability was caused by service or otherwise related to service.  

If the first opinion is negative, then each examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's oral or dental disability was caused or permanently worsened by his service-connected diabetes mellitus, type II.  The examiner's attention is specifically called to the private dental records dated from May 2003 to September 2012.  

A complete rationale must be provided for each opinion offered.

4.  As to the claim for treatment for periodontal disease, claimed as bone loss due to dry mouth syndrome, to include as secondary to diabetes mellitus, type II, the RO/AMC should forward the case to the VHA for actions consistent with 38 C.F.R. § 3.381(a) as to basic eligibility and other appropriate actions leading to both dental treatment based on in-service trauma and compensation.


5.  Then, readjudicate the claim for service connection for periodontal disease, claimed as bone loss due to dry mouth syndrome, to include as secondary to diabetes mellitus, type II.  If the benefit sought is not granted to the Veteran's satisfaction, issue a supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


